ACCEPTED
                                                                                     03-14-00585-CR
                                                                                            4813868
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                 4/8/2015 3:59:02 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                 IN THE THIRD COURT OF APPEALS
                     FOR THE STATE OF TEXAS
                                                                    FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
LEVARDO CANTOS                                               4/8/2015 3:59:02 PM
                                                               JEFFREY D. KYLE
V.                                                 NO.               Clerk
                                                         3-14-00585-CR

THE STATE OF TEXAS


               APPELLANT’S SECOND MOTION FOR
               EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

      COMES NOW, Leovardo Cantos, by and through his attorney of

record, Linda Icenhauer-Ramirez, and files this his Second Motion for

Extension of Time to Brief and in support thereof, would show the Court the

following:

                                     I.

      That the above-styled and numbered cause is styled The State of

Texas v. Levardo Cantos, Cause Number 13-2081-K277 in the 277th

Judicial District Court of Travis County, Texas. Appellant was sentenced on

August 11, 2014.

                                     II.

      Appellant was convicted of the offense of aggravated assault with

serious bodily injury and punishment was assessed at fifteen (15) years.
                                    III.

      Appellant’s motion for new trial was filed on September 10, 2014.

Notice of appeal was filed on September 10, 2014. The reporter’s record

was filed on January 15, 2015, and the clerk’s record was filed on January

15, 2015. The exhibits were filed on January 23, 2015. The due date for the

brief is Thursday, April 9, 2015.

                                    IV.

      This is Appellant’s second motion for extension of time to file his

brief. Appellant respectfully requests a forty-five day extension of time to

file the brief, which would make such brief due on Sunday, May 24, 2015.

The next working day is Monday, May 25, 2015.

                                     V.

      The undersigned attorney has begun work on this case but has been

unable to complete the brief due to necessary work needed to be completed

on several other appeal cases and due to her busy schedule in both the

district and county courts of Travis, Williamson and Hays Counties.      She

recently filed a supplemental brief in the case of In the Matter of J.M., 03-

14-00027-CV and she is preparing for oral argument in that case on April

22, 2015. This next week she will be filing a brief in the case of State of

Texas v. Brian Roland Chandler, Cause No. 03-14-00547-CR, and she is
also working on briefs in the cases of Troy Luther Williams v. State of

Texas, Cause Nos. 03-14-00228-CR and 03-14-00229-CR. She asks that

this extension be granted so that she may effectively represent Appellant and

so that justice may be done in this case.

                                        Respectfully Submitted

                                        /s/ Linda Icenhauer-Ramirez
                                        LINDA ICENHAUER-RAMIREZ
                                        Attorney at Law
                                        1103 Nueces
                                        Austin, Texas 78701
                                        (512) 477-7991
                                        FAX #: (512) 477-3580
                                        SBN: 10382944
                                        EMAIL: ljir@aol.com

                                        ATTORNEY FOR APPELLANT
                                        ON APPEAL ONLY



                   CERTIFICATE OF COMPLIANCE

      I hereby certify that this motion was computer generated and contains

498 words, as calculated by the word count function on my computer.

                                        /s/ Linda Icenhauer-Ramirez
                                        LINDA ICENHAUER-RAMIREZ
                      CERTIFICATE OF SERVICE

      I, Linda Icenhauer-Ramirez, hereby certify that a true and correct

copy of the foregoing Appellant’s Second Motion for Extension of Time to

Brief was served by e-file to John Prezas of the Williamson County District

Attorney's Office on this the 8th day of April, 2015.

                                       /s/ Linda Icenhauer-Ramirez
                                       LINDA ICENHAUER-RAMIREZ